USDC IN/ND case 4:16-cv-00088-RL-PRC document 166 filed 10/30/18 page 1 of 3

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

RANBURN CORPORATION d/b/a              )
RANBURN CLEANERS,                      )
    Plaintiff,                         )
                                       )
      v.                               )               Civil Action No.: 4:16-cv-00088-RL-PRC
                                       )
ARGONAUT GREAT CENTRAL                 )
INSURANCE COMPANY, NATIONAL            )
FIRE AND INDEMNITY EXCHANGE,           )
MERIDIAN MUTUAL INSURANCE              )
COMPANIES n/k/a STATE AUTO             )
INSURANCE COMPANIES,                   )
      Defendants.                      )
***************************************)
NATIONAL FIRE AND INDEMNITY            )
EXCHANGE,                              )
      Counter Claimant,                )
                                       )
vs.                                    )
                                       )
RANBURN CORPORATION d/b/a              )
RANBURN CLEANERS,                      )
      Counter Defendant.               )
***************************************)
STATE AUTO INSURANCE COMPANIES, )
      Counter Claimant,                )
                                       )
vs.                                    )
                                       )
RANBURN CORPORATION d/b/a              )
RANBURN CLEANERS,                      )
      Counter Defendant.               )

       MOTION FOR LEAVE TO WITHDRAW APPEARANCE ON BEHALF OF
         DEFENDANT NATIONAL FIRE AND INDEMNITY EXCHANGE

       Comes now Attorney Gregory J. Tonner of the Law Firm of Moore & Portelli, and moves

for leave of Court for an Order permitting Attorney Gregory J. Tonner to withdraw as counsel of

record for defendant/counter claimant, National Fire and Indemnity Exchange (“NIE”), and in

support of the same, states to the Court as follows:
USDC IN/ND case 4:16-cv-00088-RL-PRC document 166 filed 10/30/18 page 2 of 3

        1.      Attorney Gregory J. Tonner has represented defendant/counter claimant NIE since

the inception of this case.

        2.      Due to the needs of his two elderly parents, undersigned counsel and his wife are

seriously considering early retirement options or partial early retirement options to care for them.

        3.      Undersigned counsel has notified his client of the situation and the client has

consented to the withdrawal of Attorney Gregory J. Tonner.

        4.      This case has not yet been assigned a trial date.

        5.      On October 29, 2018, Attorney Daniel J. Cunningham appeared for

defendant/counter claimant, NIE, [DE 165].

        6.      Undersigned counsel seeks withdrawal effective October 30, 2018.

        7.      Undersigned counsel submits that there has been full compliance with N.D.Ind.L.R.

83-8(c).

        8.      Undersigned counsel submits that there has been good cause shown for the

withdrawal of counsel, Attorney Gregory J. Tonner for the defendant/counter claimant, NIE.

        WHEREFORE, Attorney Gregory J. Tonner respectfully requests that the Court enter an

Order granting leave of Court permitting undersigned counsel to withdraw as counsel of record for

the defendant/counter claimant National Fire and Indemnity Exchange, that he be removed from

the distribution list for pleadings filed in this case, and for all other just and proper relief.

                                        Respectfully submitted,

                                        /s/ Gregory J. Tonner
                                        Gregory J. Tonner, #1925-45
                                        MOORE & PORTELLI
                                        1449 East 84th Place
                                        Merrillville, IN 46410
                                        Ph: 219/750-9540
                                        E-mail: gtonner@mooreandportelli.com




                                                    2
USDC IN/ND case 4:16-cv-00088-RL-PRC document 166 filed 10/30/18 page 3 of 3

                                CERTIFICATE OF SERVICE

       I certify that on October 30, 2018, a copy of the foregoing was filed electronically. Service

of this filing will be made on all ECF-registered counsel by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

                      Brent W. Huber/Amy S. Berg
                      Dennis F. Cantrell/Katherine L. Shelby/Ian P. Goodman
                      David A. Temple/Erik S. Mroz/Alyssa C. Hughes
                      Daniel J. Cunningham


                                                       /s/ Gregory J. Tonner




                                                3
